t c summary opinion united_states tax_court joseph a loftus petitioner v commissioner of internal revenue respondent docket no 2137-04s filed date joseph a loftus pro_se wanda m cohen for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s filing of a notice_of_federal_tax_lien for his tax_liabilities for and the issue for decision is whether respondent abused his discretion by filing the notice_of_federal_tax_lien for petitioner’s and tax_liabilities background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in houston texas the underlying liability petitioner received premature distributions from his ira and sec_401 accounts in and respectively rendering himself liable for the 10-percent additional tax on early distributions under sec_72 petitioner’s and federal_income_tax returns filed pursuant to extensions reported the distributions as income petitioner however failed to pay the additional tax on early distributions due for both years respondent assessed the unpaid amounts and issued to petitioner a notice_and_demand for payment 1although respondent’s notice_of_determination also references for which the notice_of_federal_tax_lien indicates a then-current liability of dollar_figure the year was not listed in the petition or addressed at trial the bankruptcy proceeding in february of petitioner filed a petition for relief under chapter of the united_states bankruptcy code u s c sections and received a discharge of dischargeable debts on date respondent’s insolvency section prepared and filed with the bankruptcy court an original and an amended proof_of_claim as an unsecured priority claimant on behalf of the internal_revenue_service irs during the bankruptcy case the chapter trustee applied to the court for authority to pay state sales_taxes incurred by the estate postpetition as administrative expenses no party filed an objection to the trustee’s application the trustee filed a notice of final report and a final report before distribution on date showing that after payments for the secured claim and for administrative expenses there would be nothing remaining in the estate for distribution for unsecured priority claims and general unsecured claims no objection to the final report before distributions was filed by any party therefore respondent did not receive any distribution from the bankruptcy_estate for the prepetition unsecured priority claim as it was later determined that the estate had no liability for state sales_taxes they were not included in the trustee’s final report of distribution the sec_6320 administrative process after respondent mailed him a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely submitted a form request for a collection_due_process_hearing referencing and in a document attached to the form petitioner stated that he did not disagree with the asserted_liability for the 10-percent additional tax on early distributions petitioner strongly objected however to what he perceived as the unjustified failure of the irs to file a motion to compel payment of its claim before final distribution of the bankruptcy_estate petitioner asked that the irs completely abandon its claim petitioner received a telephonic hearing with the office of appeals in houston texas the office issued a notice_of_determination finding the filing of the notice of the federal_tax_lien to be an appropriate collection action after the petition was filed with the court for review of respondent’s determination respondent obtained from the court a remand of the case for further consideration of the bankruptcy issue petitioner on remand met face to face with an appeals_conferee the conferee issued a supplement to the original notice_of_determination that again sustained as appropriate the filing of the notice_of_federal_tax_lien discussion procedure under sec_6320 and sec_6330 sec_6320 entitles a taxpayer to notice of his right to request a hearing with the irs office of appeals after a notice of lien is filed by the commissioner in furtherance of the collection of unpaid federal taxes the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 and c c see 114_tc_604 114_tc_176 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite as the court understands his argument petitioner does not challenge the existence or amount of the underlying tax_liability the parties in fact so stipulate for reasons to be explained petitioner argues that the irs should be limited to collecting half of the amount of the liability for which the notice of lien was filed for and in addition he objects to the failure to pay addition_to_tax and the interest that accrued on the assessments after his bankruptcy action the court will treat petitioner’s arguments as challenges to the collection action challenges to collection action questions about the appropriateness of the collection action include whether it is proper for the commissioner to proceed with the collection action as determined in the notice_of_determination and whether the type and or method of collection chosen by the commissioner is appropriate see eg 121_tc_111 challenge to appropriateness of collection reviewed for abuse_of_discretion in order for a taxpayer to prevail under the abuse_of_discretion standard it is not enough for the court to conclude that the court would not have authorized collection the court must conclude that in authorizing collection the appeals officer has exercised discretion arbitrarily capriciously or without sound basis in fact 101_tc_412 accord 91_tc_1079 it has been held that discretion can be abused by neglecting a significant relevant factor by giving weight to an irrelevant factor or by considering only the proper factors but nevertheless making a clear error in judging their weight 74_f3d_1 1st cir petitioner’s arguments are based upon his perception of how respondent’s insolvency section handled his tax_liabilities in the bankruptcy proceeding petitioner voiced several complaints during his testimony including the indifference to his plight exhibited by respondent’s insolvency section the main bone of contention however is his belief that the chapter trustee would have paid percent of petitioner’s outstanding tax_liabilities the unsecured priority claim if only respondent had filed a motion to compel payment before the final distribution petitioner testified that the trustee told him that he would not oppose and would in fact recommend the partial payment petitioner further testified that he relayed the trustee’s offer to the insolvency section and was informed that under their guidelines motions to compel would not be filed in cases involving less than dollar_figure of tax_liability petitioner asserts that the failure of the insolvency section to file a motion to compel was an abuse_of_discretion neither the trustee in petitioner’s bankruptcy proceeding nor any employee of the insolvency section was called as a witness in this case court review of the determination the court reviews the actions of the appeals officer who conducted the hearing and issued the notice_of_determination in this case sec_6330 does not contemplate that the court directly review prior actions of irs employees see sec_6330 and d determination is made by appeals officer court reviews determination the court may indirectly review the prior actions of irs employees in that the determination by the appeals officer must take into consideration whether the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 certain types of debt are nondischargeable under a chapter bankruptcy proceeding u s c sec a section a a of the united_states bankruptcy code automatically excepted petitioner’s income_tax liabilities from discharge because they were a tax of the kind specified in u s c sec_507 see swanson v commissioner supra pincite petitioner understands and agrees with this legal principle petitioner has stated that he also understands and agrees that there was no legal or administrative requirement that respondent file a motion to compel the chapter trustee to pay a portion of u s c sec_507 provides in part a the following order the following expenses and claims have priority in only to the extent that such claims are for -- eighth allowed unsecured claims of governmental units a a tax on or measured by income or gross_receipts -- i for a taxable_year ending on or before the date of the filing of the petition for which a return if required is last due including extensions after three years before the date of the filing of the petition his tax_liabilities from the bankruptcy_estate even though respondent was not required to file the motion to compel petitioner believes respondent’s insolvency section should have exercised discretion to do so petitioner argues that by not filing the motion it enabled the trustee to request and receive the maximum amount of compensation allowed by law petitioner believes that the maximum is not generally granted and that the trustee compensation is not an administrative cost of the estate administrative expenses include taxes incurred by the estate other than taxes listed in u s c sec_507 such as the postpetition state sales_taxes in this case the proposed payment of which petitioner believes respondent’s insolvency section should have objected to u s c sec_503 also petitioner’s belief concerning the classification of the trustee’s compensation expense is incorrect compensation and reimbursement of actual and necessary expenses of the trustee are administrative expenses of the bankruptcy_estate u s c sec_503 the determination of whether the amount of compensation requested is reasonable requires consideration of a number of factors u s c sec a a the fee requested by the trustee is subject_to reduction upon motion by the court itself the united_states trustee or any party in interest u s c sec neither the bankruptcy court nor any party in interest moved to reduce the trustee’s fee in petitioner’s bankruptcy proceeding petitioner’s belief that the maximum amount of trustee compensation allowed by law is not generally granted is based upon his reading of a report that he says listed the average fees for all bankruptcies by size for the years through the report was not introduced into evidence petitioner who was represented by counsel during the bankruptcy proceeding appears to be under the impression that the irs was also required to represent his best interests in the bankruptcy proceeding the failure of respondent vigorously to do so was an abuse_of_discretion according to petitioner requiring the withdrawal of the notice of lien and the reduction by half of his tax_liability and the abatement of interest and the additions to tax without deciding the issue the court accepts as accurate petitioner’s testimony that the insolvency section operates under certain tolerance levels governed by the amount of tax owed in requesting its lawyers to file motions to compel in bankruptcy cases petitioner has failed however to describe how that policy relates to an abuse_of_discretion by the appeals officer in this case to reach the conclusion advocated by petitioner would require the court at the outset to find that the appeals officer’s determination that the requirements of applicable law or administrative procedure had been met was an abuse_of_discretion yet by petitioner’s own admission and the court’s determination there is no law or administrative procedure that requires the irs to do what he says should have been done the mere failure to take discretionary action is the exercise of discretion not the abuse_of_discretion the court finds that the appeals officer did not neglect a significant relevant factor give weight to an irrelevant factor or consider only the proper factors but nevertheless make a clear error in judging their weight respondent has not exercised discretion arbitrarily capriciously or without sound basis in fact abatement of interest and additions to tax interest for tax years beginning before date the commissioner may abate interest assessed on any deficiency or payment of tax to the extent that any error or delay in payment of the tax is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissioner and the taxpayer caused no significant aspect of the delay sec_6404 a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by the commissioner sec_301_6404-2t b temporary proced admin regs fed reg date the delay of which petitioner complains is respondent’s focus on actions of the trustee and the federal bankruptcy court as opposed to my contentions insofar as the year is concerned the court finds the acts complained of to be other than ministerial in congress amended sec_6404 to permit abatement of interest that accrues as a result of an unreasonable error or delay in performing a ministerial or managerial act sec_6404 and b taxpayer bill of right sec_2 tbor publaw_104_168 the amendment applies to deficiencies or payments for tax years beginning after date tbor sec_301 the amendment applies to petitioner’s tax_year a decision concerning the application of federal or state law is not a managerial act sec_301_6404-2 proced admin regs petitioner has failed to show with respect to that the acts complained of were unreasonable errors or delays in performing a ministerial or managerial act additions to tax the court is not sure of the basis for petitioner’s objection to the additions to tax for failure to pay timely under sec_6651 the parties have stipulated that petitioner does not object to the underlying tax_liability the assessed tax_liability includes any additions to tax sec_6201 sec_301_6201-1 proced admin regs further sec_6330 provides that the taxpayer may challenge the underlying tax_liability at the appeals_office unless he received a statutory_notice_of_deficiency for the liability or otherwise had an opportunity to dispute the liability even if the appeals_office considers a challenge to the underlying tax_liability where one of the two above situations obtains the court may not review the determination on the issue because it was not properly part of the hearing sabath v commissioner tcmemo_2005_222 sec_301 e q a-e11 proced admin regs see also 118_tc_572 the court has held that when the irs submits in a federal bankruptcy proceeding a proof_of_claim for unpaid taxes the taxpayer has an opportunity to dispute his tax_liability within the meaning of sec_6330 see 124_tc_69 sabath v commissioner supra petitioner is therefore precluded from challenging his liability for the additions to tax under sec_6651 in this case in any event petitioner having admitted that the taxes were not timely paid testified that he chose to pay other creditors instead of paying his tax_liabilities he provided no documentary_evidence on the issue and his testimony fell short of carrying his burden to show that there is reasonable_cause for his failure to pay timely see 116_tc_438 sec_301_6651-1 proced admin regs petitioner may also be asking for an abatement of the addition_to_tax sec_6404 allows for the abatement of an addition_to_tax attributable to erroneous written advice by the irs petitioner has not argued or proved that he received any written advice on which he relied and to which he can attribute his failure to pay timely his tax_liabilities for and conclusion the court has considered all of petitioner’s contentions arguments and requests and to the extent they were not discussed the court concludes that they are moot irrelevant or without merit reviewed and adopted as the report of the small_tax_case division for respondent decision will be entered
